Citation Nr: 0720970	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-42 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





INTRODUCTION

The veteran had active military service from November 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

In March 2007, the veteran had a hearing before the 
undersigned at the RO.  At that time, he submitted additional 
evidence to the Board, waiving RO consideration of that 
evidence.


FINDINGS OF FACT

1.  As of March 14, 2003, the veteran's service-connected 
disabilities were osteoarthritis of the left knee, 
postoperative total knee replacement, evaluated as 30 percent 
disabling; osteoarthritis of the right knee, postoperative 
total knee replacement, evaluated as 30 percent disabling; 
deafness of the left ear, evaluated as 10 percent disabling; 
and a scar on the upper lip, evaluated as zero percent 
disabling.  His combined evaluation was 60 percent with a 
bilateral factor added of 5.1 percent.

2.  As of August 30, 2004, the above ratings remained in 
effect, and the veteran was also granted service connection 
for degenerative arthritis of the right ankle/foot, evaluated 
as 20 percent disabling; degenerative arthritis of the left 
ankle/foot, evaluated as 20 percent disabling; and 
degenerative disease of the lumbar spine, evaluated as 10 
percent disabling.  His combined evaluation is now 80 percent 
with a bilateral factor added of 6.9 percent.

3.  The veteran has a grade school education, and his primary 
work experience was as a landscaper/gardener.  He has not 
worked since approximately 1999-2000.

4.  The veteran is unable to secure and follow substantially 
gainful employment due to the effects of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. 
§§ 3.340 and 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim, and a duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, VA's 
duties have been fulfilled.  Since there is sufficient 
medical evidence of record to grant the veteran's claim, 
further development is not needed.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The veteran has a grade school education.  His primary work 
experience was self-employment as a landscaper/gardener for 
many years.  He has not been employed since approximately 
1999-2000, following the 1999 knee replacement surgeries. 


The veteran maintains that he is unable to work due to his 
service-connected disabilities, primarily his knee 
conditions.  When he filed his claim for TDIU in August 2003, 
his service-connected disabilities were osteoarthritis of the 
left knee, postoperative total knee replacement, evaluated as 
30 percent disabling; osteoarthritis of the right knee, 
postoperative total knee replacement, evaluated as 30 percent 
disabling; deafness of the left ear, evaluated as 10 percent 
disabling; and a scar on the upper lip, evaluated as zero 
percent disabling.  His combined evaluation was 60 percent 
with a bilateral factor added of 5.1 percent.

After his TDIU claim was denied, the veteran filed additional 
claims for compensation, which were granted in an October 
2004 rating decision.  As of August 30, 2004, the above 
ratings remained in effect, and the veteran was also granted 
service connection for degenerative arthritis of the right 
ankle/foot, evaluated as 20 percent disabling; degenerative 
arthritis of the left ankle/foot, evaluated as 20 percent 
disabling; and degenerative disease of the lumbar spine, 
evaluated as 10 percent disabling.  His combined evaluation 
is now 80 percent with a bilateral factor added of 6.9 
percent.

For the purpose of determining whether the veteran has a 
single disability rated at 60 percent or more, disabilities 
of both lower extremities are considered as one disability, 
including the bilateral factor.  38 C.F.R. § 4.16(a).  Even 
without considering the veteran's other orthopedic 
disability, his two knee disorders alone, rated at 30 percent 
each, for a combined rating of 60 percent, are considered one 
disability and meet the schedular criteria for consideration 
of unemployability under 38 C.F.R. § 4.16(a).  Since those 
ratings were in effect at the time he filed his claim in 
2003, and remain in effect, the schedular criteria have been 
met for the entire appellate period.  Therefore, the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 

The medical evidence indicates that the veteran has other 
medical conditions that potentially affect employability.  
However, looking at the veteran's occupational history, it is 
clear that his knee-related symptoms would most likely 
prohibit him from again working as a landscaper/gardener, or 
in any other occupation that would require standing or 
walking.  This conclusion is further supported by the fact 
that he is also now service-connected for degenerative 
arthritis of each foot/ankle, which would further complicate 
standing or walking.  The medical evidence clearly 
establishes that his knee conditions have significantly 
affected his physical capabilities.  He has extreme 
difficulty walking for any distance and uses a cane. 

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the 
present case, the evidence is in relative equipoise.  The 
Board cannot reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).  

It may be true that the veteran is physically capable of 
performing sedentary work, especially if it primarily 
involved use of the upper extremities.  However, he does not 
have any training in sedentary work.  It is mere speculation 
that he could, first of all, obtain such a position in light 
of his occupational history and, second of all, that such a 
position would provide anything more than marginal 
employment.  He submitted a statement by a private physician, 
Dr. Beth Braver, that his knee and back arthritis disorders 
render him unable to work.  None of the VA examiners have 
opined as to the veteran's ability to work, so the statement 
from his physician is the only relevant evidence on this 
point.  The doctors' statements alone are sufficient to 
create a reasonable doubt in this case as to whether the 
veteran's service-connected knee disorders alone are of 
sufficient severity to preclude him from obtaining or 
retaining gainful employment.

Accordingly, since the evidence shows that the veteran's 
service-connected disabilities have resulted in his inability 
to secure or follow a substantially gainful occupation, a 
total rating for individual unemployability compensation is 
granted.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to regulations governing payment of 
monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


